UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7349



JOHNATHAN LEE X SMITH,

                                           Petitioner - Appellant,

          versus


JOHN R. KUPLINSKI,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-05-389-3-JRS)


Submitted: December 22, 2005               Decided:   January 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnathan Lee X Smith, Appellant Pro Se.   Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL        OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Johnathan Lee X Smith, a state prisoner, seeks to appeal

the   district    court’s   orders   dismissing    without    prejudice    his

petition filed under 28 U.S.C. § 2254 (2000), and his motion for

reconsideration, for failure to exhaust state remedies. The orders

are not appealable unless a circuit justice or judge issues a

certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner    satisfies   this   standard   by

demonstrating that reasonable jurists would find that the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have independently

reviewed the record and conclude that Smith has not made the

requisite     showing.      Accordingly,     we   deny   a   certificate   of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED


                                     - 2 -